Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a Continuation-in-Part of U.S. Application 15/786,573, which issued as U.S. 10,221,107, filed 10/17/2017. No priority to an earlier application is claimed.
Election/Restrictions
Claims 1-19 are pending in the application. Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 6/12/2020 is acknowledged, as is Applicant’s election of species, Bacillus. Applicant’s argument in traverse consists of an assertion that the Requirement is “unduly burdensome” and an unsupported assertion that no extra search effort is required. At p. 3, second paragraph, the Restriction Requirement set forth 6/11/2020 states that if a reply does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. Since Applicant’s reply contains no such pointing out of errors, the election is treated as an election without traverse, and it is now made FINAL.
Specification
At page 6, line 18 and at page 10, line 20, the chemical term “1,2-Ethane-diyl” is misspelled. As this could interfere with proper indexing, appropriate correction is required.
Claim Interpretation
The claim term “by-products” is not defined in the specification. From the context, and in the absence of additional information or definition, the term is taken to encompass any or all metabolites and/or any other substance produced by the microbes. 
Additionally, although claim 8 is rejected under U.S.C. §112(b) as not setting forth any steps, in the interest of compact prosecution, the claim was examined under the presumption that Applicant intended to recite “...initially growing a microbial solution with microbes, a growth medium, and water.” (emphasis added)

Claim Objections
Claim 4 is objected to because it contains the extraneous word “with” -- either between “mixing” and “the by-products” or between “by-products” and “one of.” Only one word “with” is needed. Claim 10 is objected to because of the misspelling of B. acidoterrestris in line 2 of the claim and because the names of species are not italicized. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term “by-products” is not defined in the specification. At page 7 and in Fig. 1C the specification discusses microbial “products,” also undefined. From the context of claim 1 and the Summary of the Invention at page 1 of the specification, it appears that this term is intended to mean some or all of the metabolites of the microbial cultures recited in the claims. The specification discloses (Fig 1C, p. 14, ll. 3-5) only mixing of the microbes, which would necessarily also involve mixing of all of the metabolites of currently-dividing microbes. If the microbial cultures are not mixed, it is not possible to determine which “by-products produced by the crossly cultivated microbial series” are mixed with “a soil amendment or nutrient,” as recited in claim 1. Therefore, if, as it seems, the claims are intended to encompass mixing “by-products” in any way other than by mixing whole growing cultures, it is not possible to determine what is encompassed by the claims.
Additionally, claims 1-10 are indefinite because in claim 1 the word “nutrient” is used in two different ways: it signifies both the product of the process (in line 1) and an ingredient employed in the process (last line). Such dual use of one word makes the claims ambiguous.
Claims 5 and 7-10 are also rejected under this section for additional reasons. Claim 5 is indefinite because “the solid” lacks antecedent basis in claim 1. Claim 7 is indefinite because it 
Claim 8 is indefinite because it does not set forth any step and does not make sense as written. Claims 9 and 10 are indefinite because they recite “the microbe,” which singular form lacks antecedent basis in claim 1. Because “microbe” is recited only in the plural in claim 1, claims 9 and 10 are ambiguous as to whether they are intended to encompass a method in which only one microbe is selected from bacillus species or a method in which all microbes are selected from bacillus species. Moreover, claim 9 is indefinite because the specification does not make clear what “liquid” is intended to encompass. Of the hundreds of thousands of options other than water, which is separately recited, an artisan would not know which liquids are included.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 6,471,741 to Reinbergen, C., which is of record in the ‘573 application.
Reinbergen US ‘741 discloses (col. 1, ll.66-67) liquid solutions that enrich soil: enriching soil is equivalent to providing nutrients to plants. The liquid solutions comprise co-cultures of more than one microorganism (Abstract, reciting “and/or” and col 7, ll. 24-25, dislosing a mixture of strains of Bacillus subtilis). The mixed cultures were found to continue to grow and to reach maximal concentrations ranging from 1.8 x 109 – 2.24 x 109 cfu/g (Table spanning cols. 7 1 x 107 cfu/mL.
Pertaining to claims 2, 3, and 4, Reinbergen US ‘741 discloses (col. 7, ll. 5-12) adding a natural organic fertilizer comprising the elements nitrogen, phosphorus, and potassium. Pertaining to claim 7, Reinbergen US ‘741 discloses the use in the mixture of nitrogen fertilizer comprising (col 5, l. 19) ammonium nitrate. 
Also pertaining to claims 7 and 9,  at col. 4, l. 16, Reinbergen US ‘741 discloses the use of liquid fertilizer which contains “water in most embodiments” (col 3, ll.52-53 and wetting agents (col. 4, ll. 48-49), which are equivalent to “penetrants,” as recited. Additionally, Reinbergen US ‘741 discloses that “typical solutions contain at least 5% by weight of humic acid.” (col. 3, ll. 57-58)
Pertaining to claim 10, as noted above, Reinbergen US ‘741 discloses (col. 7, ll.24-25) the use of two strains of bacillus subtilis).
Anticipation by Reinbergen US ‘741 under 35 USC §102(a)(1) is inherent. Although the disclosure of Reinbergen ‘741 does not employ the same words as instant claim 1, such as “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” and “a specific sequence,” nevertheless Reinbergen ‘741 does disclose all of the limitations that are signified by the instant claim language: separate growing cultures of microbes that are chosen (i.e. “selectively,” and “specific sequence”) for their beneficial effects on soil. In the culturing processes the organisms are, necessarily, inherently, multiplying and re-multiplying – hence, “iteratively.”  Following the separate culturing, the cultures are combined and further cultured, that is “cross-cultivation,” to make a solution for soil enrichment – that is, “to provide a plant nutrient” (the reason one enriches soil). 
Regarding the limitation “cross cultivation among the microbial series in a specific sequence,” the instant specification provides no teaching or guidance concerning any specific sequences of steps and, further, states at p. 23, final sentence, “The claims are meant to cover the claimed components and steps in any sequence which is effective to meet the objectives there intended…” Therefore, a sequence of steps that results in an effective composition is deemed to inherently satisfy the limitation “specific sequence.”
Regarding the limitation “predetermined gene profiles to arrive at a predetermined microbial solution,” since the instant specification provides no elaboration or examples of the recited “predetermination” of “microbial gene profiles to arrive at a predetermined microbial solution,” the examiner interprets this limitation as being inherently satisfied by, simply, the selecting of microbes for their characteristics – a process that is well-known in the art and is inherently disclosed by Reinbergen ‘741 by its choice of microorganisms. That is, Reinbergen ‘741 teaches, at col 2, ll. 39-49 and col 2, l. 66- col. 3, l.4, the use of several species that “enrich soils and/or provide plant biological control agents” and “provide natural pathogens for the prevention, control and/or cure of turf and plant diseases and other purposes encouraging germination and/or growth.”
Since Reinbergen ‘741 discloses that the bacterial species are mixed as they continue to grow and, of course, produce metabolites, mixing the bacteria is inherently a mixing of metabolites or, in the terms of the instant claims, a mixing of “by-products,” as this latter term is construed by the examiner. For these reasons, therefore, the process disclosed by Reinbergen ‘741 appears, on a theory of inherency, to be identical to the process encompassed by claims 1-4, 9, and 10.
Claims 1-4, 7, 9, and 10 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by WO 8702659 to Tenzer, A., which is of record in the ‘573 application. Here too, the anticipation is inherent.
Anticipation by Tenzer WO ‘659 under 35 USC §102(a)(1) is inherent. Tenzer WO ‘659 teaches a method of preparing a plant nutrient microbial solution (p. 2, ll. 6-11) comprising bacterial and algal components which are separately cultured, then combined and further co-cultured (p. 2, l. 33- p. 3, l.26 and p. 7, ll. 14-16), resulting in a concentration of 2 x 107 cfu/mL (p. 7, ll. 14-16), to which additional nutrients (p. 3, l. 28; p. 5, ll. 28-29) including protein extracts (p. 3. ll. 10-11), lipase (p. 6, ll. 4-5), and amino acids and water are added (p. 14, l. 30 – p. 15, l.16).
Although, like Reinbergen ‘741, the disclosure of Tenzer WO ‘659 does not employ the wording “iteratively and selectively breeding generations of microbes,” as instantly recited, Tenzer WO ‘659 does disclose processes that are encompassed by that wording: the choosing of particular (“selectively”) microbial species for their properties (p. 2, ll 25-32), the separate i.e., multiplying organisms – hence, “iteratively”), and the subsequent combining and further incubation of the species under growth conditions (“cross-cultivation”) to produce a final product. For reasons analogous to those discussed in paragraphs 16-19 above, this process of selection and culturing appears to be identical to the instantly claimed process.
Since Tenzer WO ‘659 discloses that the bacterial species are mixed as they continue to grow, such mixing is inherently a mixing of metabolites or, in the terms of the instant claims, following the interpretation discussed above in paragraph 5, a mixing of “by-products.”
Dependent claims 2-4, 7, 9, and 10 all read on the disclosure of Tenzer ‘469. Pertaining to claims 2 and 3, Tenzer WO ‘659 discloses the addition of minerals to the combined cultures (p. 3, ll. 13-15; p. 5, ll. 30-32).
Pertaining to claim 4 Tenzer WO ‘659 further discloses (p. 14, ll. 30-35) the addition of NPK-containing fertilizer to the mixed-microbe preparation.
Pertaining to claim 7, Tenzer WO ‘659 discloses that added nutrients include (p. 3, ll. 5 and 9) a nitrogen source, ammonium nitrate, and/ or (p. 6, l. 33) magnesium sulfate.
Pertaining to claims 9 and 10 Tenzer WO ‘659 further discloses (p. 6, ll. 4-5) the use of Bacillus subtilis in the mixed culture) and further discloses (p. 6, ll. 4-5) the addition of an enzyme (lipase) and (p. 5, ll. 20-23) penetrants and wetting agents.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 6 are rejected under 35 U.S.C. §103 as obvious over Reinbergen U.S. ‘741, in view of U.S. 9,499,451 to Ogle, S. et al. Reinbergen U.S.‘741 teaches the method of providing a plant nutrient by steps which encompass the limitations of claim 1. However, Reinbergen U.S.‘741 does not teach providing a liquid, binding the mixed by-products plus humic acid to soil, or minimizing runoff, as recited in instant claim 5, or forming a solid or pellet, as recited in instant claim 6.  
However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two, which read on the disclosure of Ogle ‘451. 
Ogle U.S.‘451 also teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form. At col.13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material.” Since, presumably, “powdery material” would be both wasteful and inconvenient to handle, a method that avoids this form constitutes an improvement.
Under MPEP 2143.I.E, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” Based on the teaching of Ogle ‘451, it would be obvious to a skilled artisan, motivated, as any artisan is presumed to be, by the need for convenience and for avoiding waste, to formulate the soil enriching material taught by Reinbergen ‘741 as a solid pellet.
Pertaining to claim 8, interpreted as discussed hereinabove in paragraph 5, Reinbergen ‘741 does not teach initially growing a microbial solution with microbes, a growth medium, and water. However, Ogle ‘451 teaches at col. 7, ll. 18-27, that fermentation of sugars in biomass hydrolysate to target products may be carried out by one or more appropriate biocatalysts, which may be organisms selected from bacteria, filamentous fungi, and yeast, and which may be either wild-type or recombinant microorganisms, including organisms belonging to Escherichia, Zymomonas, Saccharomyces, Bacillus, and others.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
As detailed below, claims 1-10 are rejected or provisionally rejected on double patenting grounds over claims in U.S. Patents 10,221,107 and 10,981,840 and in copending U.S. Applica-tions 16/283,074, 16/535,125, 16/542,154, and 17/203,491, all to Le, K.
U.S. 10,221,107. Claims 1, 9, and 10 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 10 of U.S. Patent No.10,221,107. Although the claims at issue are not identical, they are not patentably distinct from each other, as discussed immediately below.
Claim 1 of ‘107 and instant claim 1 both recite “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 cfu/mL (colony-forming units per millimeter), wherein multiple single microbial series are separately cultivated and followed with cross-cultivation among the microbial series in a specific sequence…”
Instant claim 1 differs from claim 1 of ‘107 only in that the latter recites i) preparation of a solution comprising microbes, a growth medium, and water; ii) the addition of humic acid with amino acids and protein; and iii) that the solution is stored in a container. 
Regarding (i), instant claim 1 recites microbes and may be assumed to also contain water. Since instant claim 1 comprises culturing the microbes, the growth medium recited in claim 1 of ‘107 may be assumed. Regarding (ii), “humic acid” and “amino acids and protein,” as recited in claim 1 of ‘107, are species within the genus “soil amendment or nutrient,” as recited in instant claim 1. Regarding (iii), it is impossible to “provide” a substance without storing it in a container. For these reasons, instant claim 1 is inherently anticipated by claim 1 of ‘107.
Instant claims 9 and 10 are identical in wording to claims 2 and 7, respectively, of ‘107. 
Additionally, claims 2-4 and 7 are rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 and 10 of U.S. ‘107, in view of Reinbergen U.S. ‘741. 
Instant claim 2 recites the method of claim 1, wherein the soil amendment comprises a fertilizer, a mineral, or both. Instant claim 3 recites the method of claim 1, comprising mixing claim 4 recites the method of claim 1, comprising mixing one of nitrogen, potash, line, phosphates, and sulfur.  
The cited claims of ’107 do not recite that the soil amendment comprises a fertilizer, a mineral, or both, and the steps of mixing fertilizer or mineral with the by-products, and mixing the by-products with nitrogen, potash, lime, phosphates or sulfur.  However, Reinbergen U.S. ‘741 teaches (claim 6) adding a fertilizer solution or minerals including nitrogen N, potassium K, and Sulfur S (see col. 7, l.5-20) to a microbial preparation.  Additionally, Reinbergen U.S. ‘741 teaches, in Example 1, at col. 6, ll.44-47, the use of slow-release nitrogen fertilizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method recited in P’107 claims to include the fertilizer or mineral, i.e. nitrogen, sulfur, potash (potassium salts), in the step of mixing with the by-products.
Additionally, claims 5 and 6 are rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, and 10 of U.S. ‘107, in view of U.S. 9,499,451 to Ogle.
The cited claims of U.S. ‘107 do not recite providing a liquid to “the solid” during use and  binding mixed “by-products” and humic acid to soil, as recited in instant claim 5, and they do not recite forming a solid or pellet, as recited in claim 6.
However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material. Also, as noted above, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, namely lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  The analysis is analogous to that in paragraphs 33-35 above. Based on the teaching of Ogle ‘451 concerning the use of a liquid as a binder and the formation of pellets, it would be obvious to a skilled artisan, motivated, as any artisan is presumed to be, by the need for improved results, for convenience and for avoiding waste, to provide a binder that minimizes runoff of nutrients and by formulating the soil enriching material as a solid pellet.
U.S. 10,981,840. Claims 1-3 and 8-10 are also rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-4, 7, 8 and 10 of U.S. 10,981,840, which is allowed but 
As of the present writing, the ‘840 patent has not issued; the issue date is 4/20/2021. For this reason, it is hereafter referred to by both the Application Number and the Patent Number, that is, as “US App.‘469/US ‘840.”
Claim 1 of US App.‘469/US ‘840 recites a method for preparing a soil enhancement composition, comprising: preparing a microbial solution with microbes, a growth medium, and water; wherein the microbial solution is prepared by iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence to form a concentrated solution of at least 1 x 107 cfu/ml microbes; and adding to the concentrated solution humic acid with amino acids and protein to support an active microbial population, and to promote an active and healthy plant growth when applied to the soil.  
Instant claim 1 recites a method to provide plant nutrient, comprising: selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and mixing by-products produced by the crossly cultivated microbial series with a soil amendment or nutrient.
Despite the differently worded preambles, Claim 1 of US App. ‘469/US ‘840 and instant claim 1 encompass the same steps: both encompass preparing a solution of microbes of comprising a plurality of microbial species that are bred for specific traits that are cultivated separately and then combined to cross-cultivate them, arriving at a microbe concentration of at least 1x107
However, “amino acids and protein” is a species of the genus “soil amendment or nutrient.” Therefore, instant claim 1 is anticipated by claim 1 of US App. ‘469/US ‘840.
Instant claim 8 is rejected on grounds of nonstatutory double patenting as unpatentable over claims 1, 3, and 4 of US App.‘469/US ‘840 because, like instant claim 8, the cited claims of US App.‘469/US ‘840 recite that the method encompasses growing a microbial solution with microbes, a growth medium, and water. Claims 3 and 4 of US App.‘469/US ‘840 recite species of the genus “growth medium,” thus anticipating instant claim 8 through a species – genus relationship.
Instant claims 9 and 10 are rejected on grounds of nonstatutory double patenting as unpatentable over claims 2 and 7 of US App. ‘469/US ‘840 because instant claims 9 and 10 are identical in wording to claims 2 and 7, respectively, of US App. ‘469/US ‘840. 
Additionally, claims 2-4 and 7 are rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7 and 10 of US App. ‘469/US ‘840, in view of Reinbergen U.S. ‘741. 
Instant claim 2 recites the method of claim 1, wherein the soil amendment comprises a fertilizer, a mineral, or both. Instant claim 3 recites the method of claim 1, comprising mixing fertilizer or mineral, or both with the “by-products.”  Instant claim 4 recites the method of claim 1, comprising mixing one of nitrogen, potash, line, phosphates, and sulfur.  
Instant claim 7 recites that the soil amendment comprises one of a list of fertilizer omponents. This list includes nitrogen and nitrates. The cited claims of US App. ‘469/US ‘840 do not recite that the soil amendment comprises a fertilizer, a mineral, or both, and the steps of mixing fertilizer or mineral with the by-products, and mixing the by-products with nitrogen, potash, lime, phosphates or sulfur.  However, Reinbergen U.S. ‘741 teaches (claim 6) adding a fertilizer solution or minerals including nitrogen N, potassium K, and Sulfur S (see col. 7, l.5-20) to a microbial preparation.  Additionally, Reinbergen U.S. ‘741 teaches in Example 1 (col. 6, ll. 45-46, the use of slow-release nitrogen fertilizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8, and 10 of US App. ‘469/US ‘840 to modify the method recited in the claims of US App. ‘469/US ‘840 to include the fertilizer or i.e. nitrogen, sulfur, potash (potassium salts), in the step of mixing with the by-products, as well as to include the improvements to that method that are taught by Reinbergen U.S. ‘741.
Claim 6 is rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 8 and 10 of US App. ‘469/US ‘840, in view of U.S. 9,499,451 to Ogle.  The cited claims of US App. ‘469/US ‘840 do not recite forming a solid or pellets from the mixed by-products, as recited in claim 6.  However, Ogle U.S.‘451 teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form. At col.13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material.” Moreover, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Ogle teaches the use of syrup produced in a lignocellulosic biomass fermentation process as a binder for soil conditioning materials in order to make an agricultural composition that is easily handled and applied. The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8, and 10 of US App. ‘469/US ‘840 to include the improvements to that method that are taught by Ogle ‘451, namely the forming of a more easily handled solid or pellets from the mixed by-products. 
U.S. Application 16/260,949. Claims 1-3, 6, 9, and 10 are provisionally rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, and 10 of copending Application No.16/260,949.
Instant claim 1 and claim 1 of Application ‘949 both recite 
selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 cfu/mL (colony-forming units per millimeter), wherein multiple single microbial series are separately cultivated and followed with cross-cultivation among the microbial series in a specific sequence…
Instant claim 1 is anticipated by claim 1 of ‘949. These claims differ in that instant claim 1 recites “mixing by-products produced by the crossly cultivated microbial series with humic acid and a filler,” whereas claim 1 of ‘949 recites “mixing by-products produced by the crossly 
Instant claims 2 and 3 are anticipated by claim 3 of ‘949 because all three claims recite mixing the microbe mixture with fertilizer. The recitation of instant claim 3 is identical to that of claim 3 of ‘949. Instant claim 4 is anticipated by claim 4 of ‘949 because process recited by   claim 4of ‘949 inherently involves adding one of nitrogen, phosphorus, or potassium, as recited in the alternative in instant claim 4.  
Instant claim 5 is anticipated by claim 5 of U.S. ‘949 because the recitations of the two claims are identical.
Instant claim 6 is anticipated by claims 6 and 7 of ‘949 because instant claim 6 recites that the mixed by-products are formed into a solid or pellet. Claim 6 of ‘949 recites forming a solid from the mixed by-products. Claim 7 of ‘949 recites forming pellets from the mixed by-products. Formation of the plural solids or pellets, as recited in the claims of ‘949 makes obvious formation of the singular – a solid or a pellet – as recited in instant claim 6.
Instant claim 8 is anticipated by claim 8 of U.S. ‘949 because the recitations of the two claims are identical.
Similarly, instant claims 9 and 10 are anticipated by claims 9 and 10 of ‘949. In each case the corresponding claims have identical recitations.
Instant claim 6 is rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. ‘949, in view of U.S. 9,499,451 to Ogle. Claim 1 of U.S. ‘949 does not recite forming a solid or pellets from the mixed by-products. 
However, as discussed at length above in paragraph 61, Ogle U.S.‘451 teaches (col. 2, ll. 15-17) the formulation of a soil conditioner in pellet form. At col.13, ll. 22-24, Ogle U.S.‘451 teaches the use of pellets, which avoid “powdery material.” Since, presumably, “powdery 
However, as noted above in paragraphs 51 and 64, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two.  Ogle’451 teaches that Syrup produced in a lignocellulosic biomass fermentation process is used as a binder for soil conditioning materials to make an agricultural composition that is easily handled and applied. The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8, and 10 of US App. ‘469/US ‘840 to include the improvements to that method that are taught by Ogle ‘451, namely the forming of a solid or pellets from the mixed by-products.
Instant claim 7 is rejected on grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. ‘949, in view of Reinbergen U.S. ‘741. 
Instant claim 7 recites that the soil amendment comprises one of a list of fertilizer omponents. This list includes nitrogen and nitrates. Claim 1 of U.S. ‘949 does not recite that the soil amendment comprises a fertilizer, a mineral, or both, and the steps of mixing fertilizer or mineral with the by-products, and mixing the by-products with nitrogen, potash, lime, phosphates or sulfur.  However, Reinbergen U.S. ‘741 teaches (claim 6) adding a fertilizer solution or minerals including nitrogen N, potassium K, and Sulfur S (see col. 7, l.5-20) to a microbial preparation.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in the claims of US App. ‘469/US ‘840 to include the fertilizer or mineral, i.e. nitrogen, sulfur, potash (potassium salts), in the step of mixing with the by-products. Additionally, Reinbergen U.S. ‘741 teaches in Example 1 (col. 6, ll. 45-46, the use of slow-release nitrogen fertilizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claims 1-4, 7, 8, and 10 of US App. ‘469/US ‘840 to include the improvements to that method that are taught by Reinbergen U.S. ‘741 and Ogle’451.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Application 16/542,154. Additionally, claims 1-7, 9, and 10 are provisionally rejected on grounds of nonstatutory obviousness-type double patenting as unpatentable over claims 1-4, 7, and 9-16 of copending Application No. 16/542,154. Although the claims at issue are not identical, they are not patentably distinct from each other, as discussed immediately below. 
Claim 1 of Application ‘154 recites a method for forming a soil enhancement comprising forming a microbial population in a form at least as concentrated as 1 x107 cfu/mL, and “dry-forming the microbes onto a granular blend of soil amendment.” Claims 11-13 of ‘154 recite “iteratively and selectively breeding” microbes (claims 11 and 14); “separately cultivating and cross-cultivating multiple species in a specific sequence” (claims 12 and 14); and producing crossly cultivated microbial series resulting in a highly concentrated solution (claims 13 and 15), all of which are recited in instant claim 1. The instant claims encompass a method involving  “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution,” in “a specific sequence,” followed by cross-cultivating microbes, in which “by products” produced by the “crossly cultivated” microbes are mixed with a “soil amendment or nutrient.” Since claims 11-15 of ‘154 recite the “iteratively and selectively…” and the “crossly cultivated microbial series” language, the cited claims of ‘154, in combination, encompass the subject matter of instant claim 1, although not quite in haec verba, except for the recitation in claim 1 of ‘154 of “dry-forming the microbes onto a granular blend of soil amendment.” This latter limitation is deemed to be species within the genus “mixing by-products produced by the crossly cultivated microbial series with a soil amendment” because “dry forming microbes onto a granular blend of soil amendment” is a species of the more generic process of “forming a solid from the mixed by-products,” as recited in instant claim 6. Since instant claim 6 is encompassed by instant claim 1, both instant claims 1 and 6 are obvious over claims 1 and 11-13 of ‘154.   Thus, the combination of claims 1 and 11-13 of Application ‘154 renders instant claims 1 and 6 obvious.
Instant claim 2 recites that the soil amendment comprises fertilizer, mineral, or both. This claim is made obvious by claims 7 and 17-20 of ‘154. Claim 7 of ‘154 recites that the blend 
Instant claim 3 recites mixing fertilizer with “by-products,” and instant claim 4 recites mixing one of nitrogen, potash, limes, phosphates, and sulfur with the “by-products.”
Instant claims 5 and 7 are provisionally rejected on grounds of obviousness double patenting as unpatentable over claim 1 of copending Application ‘154, in view of Ogle U.S. ‘451. As stated above, claim 1 of ‘154 does not recite addition of a liquid, and also does not recite forming pellets from the mixture. However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material. Also, as noted above in ¶25, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, namely lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  The syrup binds powdery soil conditioning materials such as lime and gypsum to form pellets or granules.  See Abstract.  For reasons discussed in detail above in paragraphs 33-35 and 51, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method recited in claim 1 of Application ‘154, to include the improvements to that method that are taught by Ogle – the addition of a liquid and the forming of pellets from the mixed by-products.  
These rejections over claims in ‘154 are provisional rejections because the patentably indistinct claims have not in fact been patented.

U.S. Application 16/355,125. Claims 1 and 3-7, and 9-11 are also provisionally rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-8 and 10-14 of copending Application 16/355,125. Although the claims at issue are not identical, they are not patentably distinct from each other, as explained immediately below.
Instant claim 1 recites “selecting a microbial solution with predetermined characteristics…” and “iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1 x 107 cfu/mL, wherein multiple single 
Claim 1 of ‘125 recites a method to provide a plant nutrient comprising selecting a series of microbes, mixing the microbes, urea, and humic acid, and combining that mixture with fertilizer. 
Except for the recitation of urea, this is a broader genus which encompasses the recitation of claim 1, as is clear from its dependent claim 10, which recites the same language as instant claim 1: “selecting a microbial solution with predetermined characteristics…” and “iteratively and selectively breeding…” etc. Regarding the recitation of urea, this component is a species within the genus of instant claim 1, as is clear from the recitation of urea in instant dependent claim 9.
Instant claims 2-4 and 7 are likewise anticipated by claim 10 of ‘125, since claim 1 of ‘125 also recites the combination of fertilizer with the microbe mixture and, pertaining to instant claims 4 and 7, because of fertilizers comprise at least one of nitrogen, potash, lime, phosphates, and sulfur.
Instant claim 5 is anticipated by claim 11 of ‘125. The recitations of the two claims are identical, except that in reciting “minimizing runoff…” instant claim 5 further recites an effect or result of the provision of a liquid and the binding of the mixture to soil. The “minimizing runoff…” phrase is a recitation of an inhernet effect.
Instant claims 6 is anticipated by claim 12 of ‘125. The recitations of the two claims are identical. 
Instant claims 9 and 10 are anticipated by claim 14 of ‘125. Claim 14 of ‘125 recites the same list of bacillus species as instant claim 10. Claim 9 encompasses the recitation of claims 1 and 14 of ‘125.
Instant claim 8 is provisionally rejected on grounds of obviousness-type double patenting as unpatentable over claim 10 of copending Application ‘154, in view of Tenzer WO ‘659. Claim 10 does not recite initially growing (as instant claim 8 is interpreted as intending to recote) a microbial solution with microbes, a growth medium, and water. However, Tenzer WO ‘659 
These rejections over claims in ‘125 are provisional rejections because the patentably indistinct claims have not in fact been patented.
U.S. Application 17/203,491. Claims 1, 2, 5, and 8 -10 are also provisionally rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-4 and 7-9 of copending Application 17/203,491. Although the claims at issue are not identical, they are not patentably distinct from each other, as explained immediately below.
Instant claims 1 and 8 are anticipated by claim 1 of ‘491. Claim 1 of ‘491 recites preparing a “predetermined” microbial solution with microbes, growth medium, and water and also recites “iteratively and selectively breeding generations of microbes” and production of a concentration solution comprising at least 1 x 107 cfu/mL – all as recited in instant claim 1.  Instant claim 8 is interpreted as reciting the preparation of a solution with microbes, growth medium, and water, as recited in claim 1.Claim 1 of ‘491 further recites adding humic acid, amino acids, and protein to this mixture. This recitation anticipates instant claim 1 because amino acids and protein constitute “nutrient,” as recited in claim 1.
Instant claim 8 is anticipated by claim 1 of ‘491. Claim 1 of ‘491 recites growing the microbial solution with “microbes, growth medium, and water.” 
Instant claims 9 and 10 are anticipated by claim 7 of ‘491, which recites the method of claim 1, further comprising selecting a member of Bacillus as the microbial species. Instant claim 10 is identical to claim 7 of ‘491. Instant claim 9 recites selecting a member of Bacillus and providing a carrier from one of “liquid,” water, dry humic acid, wet humic acid, urea, or a penetrant. This is anticipated by claim 7 of ‘491, because independent claim 1 of ‘491 recites the use of humic acid and water.
These rejections over claims in ‘491 are provisional anticipatory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Instant claims 2-4 and 7 are provisionally rejected on grounds of obviousness-type double patenting as unpatentable over claim 1 of ‘491, in view of Reinbergen ‘741. Claim 1 of ‘491 lacks the recitation of “fertilizer, mineral, or both,” as recited in instant claim 2; the 
However, Reinbergen ‘741, pursuing the same objective of enriching soil for plant growth, teaches the use of a natural organic fertilizer containing about 6% humic acid, 10% cellulose fiber, 1.2% lignin, 3% mono/disaccharides, 0.1% kelp extract, 2% carbohydrates, 0.0025% natural wetting agents, 13.17 mg/lb riboflavin, 0.314% vitamin B6, and 4.21% minerals and other chemicals  including Fe, Ca, Mn, Mg, Zn, Cu, I, B, S, P, K, and N.  See Reinbergen ‘741 at col. 7, l. 5-20.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the method recited in claim 1 of ‘741 to include the teaching of Reinbergen ‘741, since both involve methods of enriching soil.
Instant claims 5 and 6 are provisionally rejected on grounds of obviousness-type double patenting as unpatentable over claim 1 of ‘491, in view of Ogle ‘451.
Claim 1 of ‘491 does not encompass providing a liquid, binding the mixed by-products plus humic acid to soil, or minimizing runoff, as recited in instant claim 5, or forming a solid or pellet, as recited in instant claim 6. However, Ogle ‘451 teaches, at col. 9, l. 22-26, the use of a liquid, lignocellulosic syrup, which acts as a binder of the soil-conditioning material.  Since the point of a binder is the reduction or minimization of run-off, the third limitation is actually a consequence or result of the first two, which read on the disclosure of Ogle ‘451. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the method recited in claim 1 of ‘741 to include the teaching of Ogle ‘451, since both involve methods of enriching soil.
These rejections over claims in ‘491 in view of Reinbergen ‘741 or Ogle ‘451 are provisional obviousness-type double patenting rejections because the patentably indistinct claims have not in fact been patented.
	Conclusion
No claim is allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner, Art Unit 1657   

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657